Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 22, 2016

                                     No. 04-16-00207-CV

                        Antonio JIMENEZ and Mary Louise Jimenez,
                                      Appellants

                                              v.

                                     Carlos GONGORA,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02692
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
        Appellants’ third motion for extension of time to file their brief is granted. We order
appellants to file, by November 30, 2016, either (1) a motion that disposes of this appeal in
accordance with Texas Rule of Appellate Procedure 42.1 or (2) the appellant’s brief. Counsel is
advised that no further extensions of time will be granted absent a timely motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court